Appeal by the defendant from a judgment of the Supreme Court, Queens *1073County (Blumenfeld, J.), rendered May 29, 2012, convicting him of menacing in the second degree and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his challenge to the legal sufficiency of the identification evidence (see CPL 470.05 [2]; People v Aviles, 87 AD3d 547 [2011]; People v Chardon, 83 AD3d 954, 956 [2011]; People v Rivera, 78 AD3d 969 [2010]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that the evidence was legally sufficient to establish the defendant’s identity as one of the perpetrators. Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
Rivera, J.P, Austin, Roman and Hinds-Radix, JJ., concur.